Citation Nr: 0033367	
Decision Date: 12/21/00    Archive Date: 12/28/00	

DOCKET NO.  99-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1985 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


REMAND

The record reflects that the veteran's seizures have been 
variously characterized and indicated to be of varying 
frequency.  For example an April 1998 memorandum by a VA 
physician reflects that the veteran's seizure disorder was 
poorly controlled with daily seizures.  An April 1998 VA 
treatment record reflects that the veteran's seizure disorder 
was poorly controlled and he was unable to work with his 
frequent seizures.  An October 1998 VA treatment record 
reflects that the veteran had seizures once per week and a 
February 1999 record indicates that his seizures had 
decreased to one per two weeks.  An August 1997 private 
treatment record notes that the veteran was observed while 
actively seizing.  During a personal hearing, held before a 
member of the Board in November 2000, the veteran's spouse 
described his seizures as his whole body shaking and him 
clinching up.  The report of a February 1998 VA neurology 
examination reflects a diagnosis that includes complex 
partial epilepsy.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Birmingham, Alabama, and 
request copies of all records relating to 
any treatment of the veteran since 
February 1999, including photocopies of 
the complete VA Medical Center file for 
the July 10 to 15, 2000 admission.

2.  Then, the veteran should be afforded 
a period of VA inpatient observation and 
evaluation to determine the nature and 
extent of his service-connected seizure 
disorder.  All necessary tests and 
studies should be conducted, including a 
video-EEG, sufficient to enable a 
professional medical study and analysis 
regarding the existence and type of the 
veteran's seizures.  The claims file must 
be made available for review and the 
report of the observation and evaluation 
should reflect that such review was 
accomplished.  If seizures are 
identified, the medical study and 
analysis should provide an opinion as to 
whether the veteran's seizures are more 
appropriately characterized as general 
tonic-clonic convulsion with 
unconsciousness (major seizure) or more 
appropriately characterized as a brief 
interruption in consciousness or 
conscience control associated with 
staring or rhythmic blinking of the eyes 
or nodding of the head or sudden jerking 
movements of the arms, trunk, or head or 
sudden loss of postural control (minor 
seizure), or whether his seizures consist 
of both major and minor seizures.  The 
medical study and analysis should also 
provide an opinion as to the frequency 
that the veteran experiences major 
seizures and the frequency that he 
experiences minor seizures.  A complete 
rationale should be given for all 
opinions provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  The RO should then 
readjudicate the issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



